It is unnecessary to determine whether the vote in question is in accordance with Gen. Laws, c. 85, s. 4, or whether it is within the constitutional authority of the legislature to confer upon towns the right to apportion the school-money raised by taxation according to their discretion; for by c. 86, s. 13, it is expressly provided that "every district situate in two or more towns shall be entitled to its just proportion of school taxes, income of school funds, and literary fund in each town, according to the valuation of persons and property taxable therein." This provision being both explicit and peremptory, and its language certain and unambiguous, there is no room for construction, and we are bound to give it effect according to its unmistakable import. *Page 12 
It follows, therefore, that the plaintiffs are entitled to recover their proportionate share of the five hundred dollars raised for school purposes, according to their valuation of persons and property in Richmond at the time of the assessment.
Judgment for the plaintiffs accordingly.
STANLEY, J., did not sit: the others concurred.